IN THE SUPREME COURT OF THE STATE OF NEVADA


                     RIGOBERTO ENRIQUE ISZAZ,                                 No. 69298
                     Petitioner,
                     vs.
                     THE STATE OF NEVADA,
                                                                                         FILED
                     Respondent.                                                         FEB 1 0 2016
                                                                                       TRADE K. LINDEMAN
                                                                                    CLERK OF SUPREME COURT
                                                                                    BY
                                            ORDER DENYING PETITION                        DEPUTY CLERK


                                 This is a pro se petition for a writ of mandamus. Petitioner
                     challenges the effective assistance of his counsel and seeks an order
                     directing the district court to produce the original stenographic transcript
                     of a hearing on September 23, 2013. We have reviewed the documents
                     submitted in this matter, and without deciding upon the merits of any of
                     the underlying claims raised therein, we decline to exercise original
                     jurisdiction in this matter. See NRS 34.160; NRS 34.170. A challenge to
                     the validity of the judgment of conviction must be raised in a
                     postconviction petition for a writ of habeas corpus filed in the district court
                     in the first instance.I NRS 34.724(2)(b); NRS 34.738(1). Petitioner has
                     failed to demonstrate a need for the original stenographic transcript of the
                     September 23, 2013, hearing. Accordingly, we
                                 ORDER the petition DENIED.



                                                                           C.J.
                                              Parraguirre


                                                                                                 J.



                           'We express no opinion as to whether petitioner could meet the
SUPREME COURT
                     procedural requirements of NRS chapter 34.
      OF
    NEVADA

            ce):44
(0) I947A
                                                                                              140 -0 14 q 2_3
                  cc: Rigoberto Enrique Iszaz
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(0) I947A 01009
                            IN THE SUPREME COURT OF THE STATE OF NEVADA


                     RIGOBERTO ENRIQUE ISZAZ,                                 No. 69298
                     Petitioner,
                     vs.
                     THE STATE OF NEVADA,
                                                                                         FILED
                     Respondent.                                                         FEB 1 0 2016
                                                                                       TRADE K. LINDEMAN
                                                                                    CLERK OF SUPREME COURT
                                                                                    BY
                                            ORDER DENYING PETITION                        DEPUTY CLERK


                                 This is a pro se petition for a writ of mandamus. Petitioner
                     challenges the effective assistance of his counsel and seeks an order
                     directing the district court to produce the original stenographic transcript
                     of a hearing on September 23, 2013. We have reviewed the documents
                     submitted in this matter, and without deciding upon the merits of any of
                     the underlying claims raised therein, we decline to exercise original
                     jurisdiction in this matter. See NRS 34.160; NRS 34.170. A challenge to
                     the validity of the judgment of conviction must be raised in a
                     postconviction petition for a writ of habeas corpus filed in the district court
                     in the first instance.I NRS 34.724(2)(b); NRS 34.738(1). Petitioner has
                     failed to demonstrate a need for the original stenographic transcript of the
                     September 23, 2013, hearing. Accordingly, we
                                 ORDER the petition DENIED.



                                                                           C.J.
                                              Parraguirre


                                                                                                 J.



                           'We express no opinion as to whether petitioner could meet the
SUPREME COURT
                     procedural requirements of NRS chapter 34.
      OF
    NEVADA

            ce):44
(0) I947A
                                                                                              140 -0 14 q 2_3
                  cc: Rigoberto Enrique Iszaz
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA


(0) I947A 01009